DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 12-20 and 24 are pending, and claims 12-20 remain withdrawn in the Amendment filed 05/16/2021. 
The rejection of claim 23 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s cancellation of claim 23.  
The rejections of record are withdrawn in view of Applicant’s amendment to claim 1.
However, claims 1-3 and 24 are rejected over previously cited Singerman (US 5653917 A), as set forth below.
Response to Arguments
Applicant’s arguments, see “Remarks” filed 05/16/2021, with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Singerman (US 5653917 A).  
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
1. Singerman discloses a cleaning composition for removing an oxide [Abstract], consisting of [claim 1; col. 6, lines 41-48]:
an a citric acid [claim 1, “citric acid”];
an ammonium sulfate or a sodium citrate [claim 4, “monosodium dihydrogen citrate”];
a lauryl sulfonate [col. 9, lines 1-12, “sodium dodecylbenzenesulfonate”; claim 10]; and
water [claim 1, “balance of water”],
wherein, based on 100 wt% of the cleaning composition for removing the oxide, an amount of the citric acid is in a range of about 3.2 wt% to about 19.26 wt%, which is within the claimed range, and a particular example of 15 wt% [Example 10, col. 14, lines 43-55] which anticipates the claimed range of 15 wt% to about 50 wt% [claim 1, “5 to 30 weight percent active ingredients…consisting essentially of alkali metal dihydrogen citrates and citric acid”; col. 8, lines 1-10, Table 1, Citrate Composition, “C. Monosodium hydrogen citrate 35.8 wt%, Citric Acid 64.2 wt%.” Here, at the range of 5 to 30 wt. active ingredients and at the concentration of Citric Acid at 64.2 wt.%, provided in Table 1, the amount of citric acid is from 3.2 wt% to 19.26 wt%], and 
wherein the cleaning composition is capable of reducing at least one oxide of a metal selected from iron (Fe), cobalt (Co), chromium (Cr), manganese (Mn), nickel (Ni), titanium (Ti), molybdenum (Mo), a steel use stainless (SUS) alloy, a nickel-chromium alloy, a nickel-cobalt-ferrous alloy, and a ferrous-nickel alloy [Abstract, col. 1, lines 8-10].
2. Singerman discloses the cleaning composition of claim 1, wherein based on 100 wt% of the cleaning composition for removing the oxide, an amount of the ammonium sulfate or a sodium citrate is in a range of about 1.79 wt% to 10.74 wt%, which anticipates the claimed range of 0.1 wt% to about 35 wt% [Table 1, Monosodium hydrogen citrate concentration, “C. Monosodium hydrogen citrate 35.8 wt%, Citric Acid 64.2 wt%.” Here, at the range of 5 to 30 wt. active ingredients and at the concentration of 
an amount of the lauryl sulfonate is in an range of about 0.1 wt% to 10 wt% [col. 9, lines 1-12, “sodium dodecylbenzenesulfonate”; claim 10] which anticipates the claimed range of 0.1 wt% to about 15 wt%, 
and the remainder is water [claim 1, “balance of water”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Singerman (US 5653917 A).  
3. Singerman discloses the cleaning cleaning composition of claim 1, wherein based on 100 wt% of the cleaning composition for removing the oxide, 
an amount of the citric acid is in a range of about 25 wt% to about 35 wt%, 
an amount of the ammonium sulfate or a sodium citrate is in a range of  1.79 wt% to 10.74 wt%, which anticipates the claimed range of 0.1 wt% to about 20 wt% [Table 1, Monosodium hydrogen citrate concentration, “C. Monosodium hydrogen citrate 35.8 wt%, Citric Acid 64.2 wt%.” Here, at the range of 5 to 30 wt. active ingredients and at the concentration of Monosodium hydrogen citrate of 35.8 wt%, provided in Table 1, the amount of Monosodium hydrogen citrate is from 1.79 wt% to 10.74 wt%], 
an amount of the lauryl sulfonate is in an range of about 0.1 wt% to 10 wt% [col. 9, lines 1-12, “sodium dodecylbenzenesulfonate”; claim 10] which anticipates the claimed range of 0.1 wt% to about 3 wt%, 
and the remainder is water [claim 1, “balance of water”].

However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123 II. Here, although Singerman teaches that increased amounts of the active ingredient, including the citric acid, would not increase the rust-removing effectiveness of the composition—it is clear from the disclosure that such compositions would remain effective rust-removal compositions, and as such would be obvious to one of ordinary skill in the art. 
Furthermore, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Here, although an increased amount of the active ingredient, including increasing an amount of citric acid beyond the disclosed maximum amount of 19.26 wt%, may not increase the effectiveness in amount of rust removed, one of ordinary skill in the art would recognize that increasing the active ingredient would increase the rate of rust removal, and could optimize the amount to increase the throughput rate in rust-removal. 
24. Singerman discloses the cleaning composition of claim 1, wherein based on 100 wt% of the cleaning composition for removing the oxide, an amount of the citric acid is in a range of about 25 wt% to about 50 wt%.
Singerman discloses the amount of citric acid is from 3.2 wt% to 19.26 wt% [Table 1; claim 1; See calculation in rejection of claim 1], and an example of 15 wt% citric acid [Example 10, col. 14, lines 43-55]. Singerman further teaches, as to the concentration of active ingredients (i.e., citric acid and 
However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123 II. Here, although Singerman teaches that increased amounts of the active ingredient, including the citric acid, would not increase the rust-removing effectiveness of the composition—it is clear from the disclosure that such compositions would remain effective rust-removal compositions, and as such would be obvious to one of ordinary skill in the art. 
Furthermore, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Here, although an increased amount of the active ingredient, including increasing an amount of citric acid beyond the disclosed maximum amount of 19.26 wt%, may not increase the effectiveness in amount of rust removed, one of ordinary skill in the art would recognize that increasing the active ingredient would increase the rate of rust removal, and could optimize the amount to increase the throughput rate in rust-removal. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713